Appeal and cross appeal from an order of the Court of Claims (Nicholas V Midey, Jr., J.), entered January 12, 2004. The order denied defendant’s motion for summary judgment dismissing the claim and determined that, since seat belts are not required on buses, evidence of such nonuse will not be admissible at trial with respect to liability.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at the Court of Claims. Present— Green, J.P., Hurlbutt, Scudder, Pine and Lawton, JJ.